Case: 1:20-cv-00199-SA-DAS Doc #: 1-3 Filed: 09/30/20 1 of 2 PagelD #: 62

Subject: RE: Meeting in the Dean of Students’ Office
From: Gordon, Nick (NGordon@saffairs.msstate.edu)

To:

Date received: Jan 24, 2020, 8:00:59 AM

Just come to my office on the first floor of the YMCA after your 9-9:50 class is complete.
Thank you.

Nick Gordon
Assistant Director, Office of Student Conduct
Dean of Students’ Office

15‘ Floor, YMCA Building
662-325-3611

gstatey | MISSISSIPPI STATE

UNIVERSITY.

Suicide Prevention Lifeline: 1-800-273-8255
Student Counseling Center: 662-325-2091
MSU Safe Line: 662-325-3333

Subject: Re: Meeting in the Dean of Students’ Office

Fro:

To: Gordon, Nick (NGordon@saffairs.msstate.edu)
Date received: Jan 23, 2020, 3:54:08 PM

| have from 9-9:50 and from 11-12:50 on Monday. Let me know which time works best.

Thanks

Mechanical Engineering Student
c: Mississippi State University

e:
a

Subject: Meeting in the Dean of Students' Office
From: Gordon, Nick (NGordon@saffairs.msstate.edu)

To: ee

Date received: Jan 23, 2020, 2:13:40 PM

We have received a report of an incident that you may have been involved in from late
November of 2020. Please respond to this email with times you are available on Monday,
Case: 1:20-cv-00199-SA-DAS Doc #: 1-3 Filed: 09/30/20 2 of 2 PagelD #: 63

January 27, 2020 to meet with me and a colleague. | look forward to hearing from you
soon.

Nick Gordon
Assistant Director, Office of Student Conduct
Dean of Students’ Office

15 Floor, YMCA Building
662-325-3611

gstate | MISSISSIPPI STATE

UNIVERSITY.

 

Suicide Prevention Lifeline: 1-800-273-8255
Student Counseling Center: 662-325-2091
MSU Safe Line: 662-325-3333
